


110 HR 1574 IH: Safe Facilities

U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1574
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2007
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Homeland Security Act of 2002 to preserve
		  State authority to ensure the security of chemical facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Facilities
			 Act.
		2.Preservation of
			 State authority to ensure security of chemical facilities
			(a)In
			 generalTitle II of the
			 Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at
			 the end the following:
				
					EChemical facility
				security
						241.Preservation of
				State laws and regulationsNothing in Federal law or regulation, and no
				Federal agency action, preempts any State law or regulation relating to
				security of chemical facilities that is more stringent than such Federal law,
				regulation, or agency action, including any such State law or regulation that
				takes effect after the date of the enactment of the
				Safe Facilities
				Act.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the
			 following:
				
					
						Subtitle E—Chemical facility
				security
						Sec. 241. Preservation of State laws and
				regulations.
					
					.
			
